         Case 4:19-cv-01418 Document 17-1 Filed on 02/23/20 in TXSD Page 1 of 4



1
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
2                                HOUSTON DIVISION
3

4    UNITED STATES OF AMERICA,                    )
5                 Plaintiff,                      )      CASE NO. 4:19-CV-1418
                                                  )
6
           v.                                     )      DECLARATION OF MICHAEL
7
                                                  )      KING IN SUPPORT OF
8                                                 )      DEFENDANTS’ MOTION
9                                                 )      FOR SUMMARY JUDGMENT
     MICHAEL KING and ASCENT                      )      OR PARTIAL SUMMARY
10
     AVIATION SOLUTIONS LLC;                      )      JUDGMENT
11
                                                  )
12                                                )
13
                                                  )
                                                  )
14
                                                  )
15                      Defendants.               )            [FRCP 56]
16   _________________________________________)
17
                        DECLARATION OF MICHAEL KING
18

19
           I, MICHAEL KING, am over the age of 18 and am a party to the present action
20

21
     and the sole member of defendant Ascent Aviation Solutions LLC. The following facts

22
     to which I hereby declare are of my own personal knowledge and if called upon to
23   testify to the truth and veracity thereof, I would and could competently do so.
24
        1. I am a professional pilot with over 30,000 hours of flight time. On behalf of
25

26         Ascent Aviation Solutions LLC, I entered into a “Dry Lease” Agreement with the
27

28
     Case 4:19-cv-01418 Document 17-1 Filed on 02/23/20 in TXSD Page 2 of 4



1
        lessee Kevin Williams on February 10, 2017 because Kevin Williams required an

2       aircraft for transportation.
3
     2. I fully explained to Kevin Williams before he entered into the Dry Lease
4

5       Agreement that he was responsible for Operational Control of the aircraft and that
6
        he would have to hire his own pilot and co-pilot, pay fuel for the aircraft, and any
7

8
        other charges that he may incur at the airport he travels to.

9    3. Kevin Williams did ask for pilots and co-pilots that could pilot the aircraft since
10
        the “Dry Lease Agreement” under paragraph “PILOTS” states “the Lessee will
11

12      contract only those pilots who meet or exceed all the qualifications established by
13
        the policies of insurance as described in the insurance section below”. I did
14

15
        provide him a list of pilots to choose from that I knew were rated in the aircraft

16      and those that met the insurance requirements for unnamed pilots on the
17
        insurance policy. I also provided this list to him for purposes of aviation safety. I
18

19      would not want to see Kevin Williams hire a pilot that was not qualified to fly the
20
        aircraft.
21

22
     4. I did not hold myself out as providing charter operations, did not accept flight

23      requests, did not initiate, conduct, or terminate any flights, was not responsible
24
        for preparing or filing any flight plans, did not make any decisions pertaining to
25

26      determining weather or fuel requirements, nor perform any weight or balance
27
        calculations. That was the responsibility of the pilot in command that Kevin
28
     Case 4:19-cv-01418 Document 17-1 Filed on 02/23/20 in TXSD Page 3 of 4



1
        Williams hired for that particular flight. I did not pay for any pilots or co-pilots

2       nor did I pay for any fuel at any airport the flight landed. That was paid by the
3
        lessee Kevin Williams.
4

5    5. At no times did I act as pilot in command on any flight where Kevin Williams
6
        was required to travel. I did as I recall made at least 1 or more demonstration
7

8
        flights since Kevin Williams expressed an interest to purchase the aircraft. There

9       was no charge for these demonstration flights.
10
     6. Kevin Williams only paid Ascent Aviation Solutions LLC via credit card the
11

12      $1,000.00 per hour charge for use of the aircraft which including an estimated
13
        charge for scheduled maintenance pursuant to the manufacturer’s requirements.
14

15
     7. As I understand Kevin Williams paid all the other charges including the pilot and

16      co-pilot by his credit card or separate check.
17
     8. At no times did Ascent Aviation Solutions LLC pay any of the pilots, co-pilots,
18

19      fuel, or any other charges incurred by the aircraft at the destination airport.
20
     9. I operated the “Dry Lease” agreement pursuant Federal Aviation Regulation Part
21

22
        91 and not under Part 135. I also did not hold Ascent Aviation Solutions LLC out

23      as a charter carrier under Part 135 of the Federal Aviation Regulations.
24
     10. I also reviewed and applied FAA Advisory Circular 91-37B dated February 10,
25

26      2016, “Truth in Leasing” which the FAA publishes to assist lessors and the public
27
        to ensure there is no violation of any Federal Aviation Regulations.
28
Case 4:19-cv-01418 Document 17-1 Filed on 02/23/20 in TXSD Page 4 of 4
